Citation Nr: 0526894	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to June 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in November 1998.  He testified at a Board hearing at the RO 
in December 1999.  

The issue on appeal was originally before the Board in 
December 2000 at which time it was remanded for additional 
evidentiary development.  The issue on appeal was again 
before the Board in September 2003, when it was remanded to 
cure a procedural defect.  


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
during his period of active military service.  

2.  The veteran's claimed in-service stressors have not been 
verified. 

3.  PTSD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is PTSD otherwise 
related to such service. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the VA benefit sought.  Specifically, the discussions in 
March 2001 and June 2002 VCAA letters and the statement of 
the case have collectively informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the June 2002 VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
June 2002 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Under these circumstances, the Board 
finds that all notification and development action needed to 
render a fair decision on this claim have been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with this claim, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The veteran also appeared at a Board hearing.  
Moreover, all available pertinent records, in service, 
private, and VA, have been obtained.  The RO has made 
appropriate requests for verification of the claimed 
stressors.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues being adjudicated by this appeal.  The Board finds 
that no further action is required by VA to assist the 
veteran with the claim.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors, and 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304(f).  With 
regard to the third PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

The Board also notes that 38 C.F.R. § 3.304(f) was amended 
during the pendency of this appeal.  The amendment, however, 
did not change the pertinent part of the regulation dealing 
with the requirement of independent verification of a 
noncombat stressor.  See generally 67 Fed. Reg. 10,330 (Mar. 
7, 2002). 

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); Cohen 
v. Brown , 10 Vet. App. 128, 42 (1997). 

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Initially, the Board notes the clinical records associated 
with the claims file include diagnoses of depression.  The 
records do not indicate in any way, however, that the 
depression was incurred in or aggravated by the veteran's 
military service.  The service medical records are silent as 
to complaints of, diagnosis of, or treatment for any mental 
disorders.  Psychiatric clinical evaluation conducted at the 
time of the veteran's separation examination in June 1966 was 
normal.  

There is no competent evidence of the presence of a psychosis 
to a compensable degree within one year of the veteran's 
discharge which would allow for the grant of service 
connection on a presumptive basis.  The veteran submitted his 
initial PTSD claim in January 1993.  The first competent 
evidence of the presence of any mental disorder is in the 
1990's.  This is over 20 years after the veteran's discharge 
from active duty.  

In the current case, there is competent evidence of record 
showing diagnoses of PTSD.  Beginning in 1998, VA and private 
health care providers have diagnosed the disability based on 
combat stressors which the veteran reported had occurred 
during his active duty service in Viet Nam.  The claim must 
be denied, however, as there is no credible supporting 
evidence demonstrating that the reported stressors actually 
occurred.  

The Board finds that there is no persuasive evidence that the 
veteran participated in combat.  The service personnel 
records reveal that he served in the United States Navy and 
received the Viet Nam Service Medal for service from January 
through June of 1965.  He served on the destroyer, U.S.S. 
Buck (DD-761) from November 1963 to May 1966.  He reported 
that he was trained as a sonar operator.  The records are 
devoid of any indicia of the veteran's participation in 
combat.  He did not receive any awards or decorations 
demonstrating combat activities.  

The veteran's own reports of in-service stressors do not meet 
the VA's General Counsel interpretation of the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b) which requires that a veteran 
"have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The veteran's stressors all involve 
his contact with civilians.  He did not report any encounters 
with a military foe, a hostile unit or a hostile 
instrumentality.  

The only evidence of record which indicates that the veteran 
participated in combat is his own allegations and testimony.  
For reasons stated below, the Board finds that reduced 
probative value is to be accorded evidence submitted by the 
veteran in pursuit of this claim.  The Board further finds 
that the veteran did not participate in combat.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  In Pentecost v. Principi, 16 
Vet.  App. 124, 128 (2002), the Court addressed a claim for 
service connection for PTSD and noted that "[a]lthough the 
unit records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to attacks."  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997).  The Court went on to note that 38 C.F.R. § 3.304(f) 
only requires credible supporting evidence that the claimed 
stressor occurred.  Corroboration of a veteran's personal 
participation is not required.  

The main stressor reported by the veteran was shooting and 
killing a women and the child strapped to her back during the 
search of a sampan in late 1965as part of Operation Market 
Time.  He has indicated that the women made a sudden movement 
which he thought was hostile and shot her.  The veteran 
reported that an interpreter stated the women was not 
reaching for a weapon but was showing the veteran that she 
had a baby on her back and was unarmed.  Significantly, in a 
November 1998 statement, the veteran reported that the 
incident was not recorded in the ship's log because it 
involved civilians.  In December 1999, the veteran testified 
before the undersigned that there was no official 
investigation of the shooting.  

Other stressors reported by the veteran include being ordered 
to sink boats carrying men, women and children and having to 
pull body parts out of the sea which were the result of Air 
Force and Navy planes shooting at small boats.  

The Board finds that none of the veteran's in-service 
stressors are substantiated by credible supporting evidence 
despite attempts by VA at corroboration.  In May 2005, the 
United States Armed Services Center for Research of Unit 
Records indicated that the veteran stressor involving the 
killing of a civilian women and her child was unverifiable as 
civilian incidents were seldom reported.  

The United States Armed Services Center for Research of Unit 
Records did not explicitly state that it was unable to verify 
the veteran's allegations of retrieving body parts and/or 
being ordered to sink vessels carrying civilians.  The Board 
finds, however, that these stressors are also not capable of 
verification for the same reason as the veteran's main 
stressor - events involving civilians cannot be researched as 
they were rarely reported.  

At this point the Board notes that in November 1998, the 
veteran submitted a statement dated in October 1998, which 
was allegedly written by M.A.H.  The statement indicates that 
M.A.H. served with the veteran during active duty in Viet Nam 
and confirmed the veteran's stressor involving the killing of 
a civilian women and her child.  The RO was able to verify 
that M.A.H. served on the U.S.S. Buck from 1964 to 1966.  
Significantly, the RO further determined in November 2001, 
that M.A.H. died in September 1968.  The Board therefore 
assigns no probative value to the letter purportedly from 
M.A.H.  It also does not appear that the veteran has offered 
any satisfactory explanation for the letter, and the Board 
believes submission of the letter also detracts from the 
veteran's credibility.  

While the record contains diagnoses of PTSD, the diagnoses 
are unreliable insofar as causally relating it to the 
veteran's military service - and, in particular, to the 
incidents alleged, because the diagnoses were based on still 
unverified stressors.  Although medical professionals 
recorded the veteran's history, and provided diagnoses of 
PTSD on the basis of his history, they made no reference to 
any credible supporting evidence that the events as described 
by the veteran actually occurred.  See Swann v. Brown, 5 Vet. 
App. 229, 232-33 (1993) (where a veteran's alleged stressors 
are uncorroborated, the Board is not required to accept a 
diagnosis of PTSD as being the result of the veteran's 
service).

The only other evidence of record which corroborates in any 
way the veteran's claimed in-service stressors is his own 
allegations and testimony.  As noted above, the veteran's 
statements, alone, cannot establish the occurrence of a 
noncombat stressor.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement to a physician based upon an 
inaccurate factual premise or history as related by the 
veteran).  Furthermore, the Board has found reason to place 
reduced probative value on evidence submitted by the veteran 
in conjunction with this claim.  

As the stressors have not been verified, a link has not been 
established between the veteran's current symptoms and an in- 
service stressor.  See 38 C.F.R. § 3.304(f). Here, the claim 
must be denied because the  preponderance of the evidence is 
against the veteran's claim.  38 C.F.R. § 3.102.


ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


